DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 15 in the reply filed on 11/4/2020 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2020.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 is not grammatically correct. In line 2 the second “culture” should be replaced with the word “cultured”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  claim 8 is not grammatically correct. In line 2 the letter “a” should be inserted after the word “is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-13 are unclear. Claims 11-13 each depend from claim 1, but each recite a further comprising step of C, D and E respectively. However it is not clear, how claim 13, for example, is practiced without first practicing steps B-D. Claims 11-13 each require a step or steps prior to their practice, but claim 1 only recites step A. Thus, claim 13 reads on practicing step A and then practicing step E without intervening steps B-D since steps B-D are not recited in claim 1. 
A search of the specification does not teach or support practicing the claimed method steps out of order, but rather sequentially, A-E. For example, starting on pg. 31 of the specification at parag. 106, it is taught how iPS cells are differentiated in a step-by-step method to obtain pancreatic progenitor cells (parag. 112) and then their further differentiation into islet cells (starting at parag. 118).
Again, the specification does not teach practicing steps A-E out of order as embraced by the claims, but only sequentially. Suggested claim amendments would include claim 11 depending claim 9, claim 12 depending from claim 11 and claim 13 depending from claim 12. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonfanti et al. (ePub 4/30/2015, Stem Cells and Development, Vol. 24(15), pgs. 1766-1778).

Regarding claims 1-3 and 15, Bonfanti et al. teach a method of 3D culturing pancreatic progenitor cells (isolated from a human fetus pancreas) in a medium containing EGF, FGF10 and the Wnt agonist R-spondin 1 (see Abstract, pg. 1767 col. 1 parag. 1 bridge col. 2 and Fig. 1).
Specifically, Bonfanti teaches “We aimed to assess in vitro expansion and endocrine
differentiation potential of human and mouse progenitors, isolated at 8–11 wpc and E12–E13, respectively. We provide evidence that efficient amplification of human and mouse fetal pancreatic progenitors can be obtained under 3D culture conditions initially developed for expansion of adult mouse pancreas [2] and show initiation of endocrine differentiation by these progenitors following manipulation of the expansion medium. Importantly, EGF promotes cell
proliferation at the expense of beta cell differentiation under these experimental conditions, thus offering a tool to control the extent of proliferation and differentiation.” (pg. 1767 col. 1 parag. 1).
Regarding the limitation of “derived from pluripotent stem cells”, it should be noted that the claimed method only requires one cell type for culturing, pancreatic progenitor cells. The limitation “derived from” is a product-by-process and the cell taught by Bonfanti is identical in structure and function to the pancreatic progenitor cell recited in the claimed method. The 
Regarding claims 4 and 5, Bonfanti does not teach that any serum or feeder cells were used in their 3D culture of pancreatic progenitors (pg. 1767 col. 2 parag. 1 lines 1-8). Thus it is interpreted that the culture medium of Bonfanti was serum and feeder cell free.
Regarding claims 6 and 7, it is art accepted that human ES cells are the progenitor cells for the developing human fetus used in the method of Bonfanti and thus human ES cells would be the cell type form which the pancreatic progenitor cells, cultured by Bonfanti, would have been derived from.
Regarding claim 10, the limitation “for use in purification” is an intended use of the pancreatic progenitors and is not an active step in the method of claim 1. Further the purification of pancreatic progenitors does not result in a structural or functional change in the pancreatic progenitors produced in the method of claim 1. Bonfanti does culture in 3D a population of only pancreatic progenitor cells as demonstrated Fig. 1B (reproduced below), thus this population of cells is inherently a purified population of pancreatic progenitor cells.

    PNG
    media_image1.png
    390
    718
    media_image1.png
    Greyscale

 Thus the teachings of Bonfanti clearly anticipate the invention of claims 1-7, 10 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonfanti et al. (ePub 4/30/2015, Stem Cells and Development, Vol. 24(15), pgs. 1766-1778) in view of Antoni et al., (2015, Int. J. Mol. Sci., Vol. 16, pgs. 5517-5527).
Regarding claim 1, Bonfanti et al. teach a method of 3D culturing pancreatic progenitor cells (isolated from a human fetus pancreas) in a medium containing EGF, FGF10 and the Wnt agonist R-spondin 1 (see Abstract, pg. 1767 col. 1 parag. 1 bridge col. 2).
Specifically, Bonfanti teaches “We aimed to assess in vitro expansion and endocrine
differentiation potential of human and mouse progenitors, isolated at 8–11 wpc and E12–E13, respectively. We provide evidence that efficient amplification of human and mouse fetal pancreatic progenitors can be obtained under 3D culture conditions initially developed for expansion of adult mouse pancreas [2] and show initiation of endocrine differentiation by these progenitors following manipulation of the expansion medium. Importantly, EGF promotes cell
proliferation at the expense of beta cell differentiation under these experimental conditions, thus offering a tool to control the extent of proliferation and differentiation.” (pg. 1767 col. 1 parag. 1).
	Bonfanti continues to teach “Our data describe efficient in vitro expansion in 3D cultures of fetal progenitors from both human and mouse pancreases. In addition, we show that EGF behaves as a gatekeeper for endocrine differentiation of fetal pancreatic progenitors when cultured under these conditions. Therefore, these cultures represent a powerful model to study both environmental signals and intrinsic factors that regulate pancreatic progenitor proliferation and differentiation toward mature endocrine cells.” (pg. 1776 col. 1 parag. 2 lines 1-9).

	Bonfanti does not teach:


	(i) Regarding culturing aggregates in 3D in a suspension culture, Antoni et al. teach that “3D cell culture allows generating 3D aggregates in a non-turbulent environment, with minimal shear force and continually suspended “freefall” culture, it allows the generation of 3D tissue-like aggregates which display physiologically relevant phenotypes such as lower proliferation rate, hypoxic regions and vasculature.” (pg. 5519 lines 23-26).

	Thus at the time of filing it would have been prima facie obvious to modify the teachings Bonfanti comprising a 3D method of culturing pancreatic progenitors with the teachings of Antoni regarding benefits of 3D culturing aggregates in a suspension to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Antoni teaches that aggregates cultured in a 3D suspension allows the generation of 3D tissue-like aggregates which display physiologically relevant phenotypes such as lower proliferation rate, hypoxic regions and vasculature.
	There would have been a reasonable expectation of success that the pancreatic progenitors of Bonfanti could be cultured as aggregates in suspension since Antoni teaches that 3D suspension culture of aggregates allows the generation of 3D-tissue like aggregates.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.


s 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonfanti et al. (ePub 4/30/2015, Stem Cells and Development, Vol. 24(15), pgs. 1766-1778) in view of Dadheech et al., (2015, PLOS ONE, Vol. 10(6), pgs. 1-21).
Regarding claim 1, Bonfanti et al. teach a method of 3D culturing pancreatic progenitor cells (isolated from a human fetus pancreas) in a medium containing EGF, FGF10 and the Wnt agonist R-spondin 1 (see Abstract, pg. 1767 col. 1 parag. 1 bridge col. 2).
Specifically, Bonfanti teaches “We aimed to assess in vitro expansion and endocrine
differentiation potential of human and mouse progenitors, isolated at 8–11 wpc and E12–E13, respectively. We provide evidence that efficient amplification of human and mouse fetal pancreatic progenitors can be obtained under 3D culture conditions initially developed for expansion of adult mouse pancreas [2] and show initiation of endocrine differentiation by these progenitors following manipulation of the expansion medium. Importantly, EGF promotes cell
proliferation at the expense of beta cell differentiation under these experimental conditions, thus offering a tool to control the extent of proliferation and differentiation.” (pg. 1767 col. 1 parag. 1).
	Bonfanti continues to teach “Our data describe efficient in vitro expansion in 3D cultures of fetal progenitors from both human and mouse pancreases. In addition, we show that EGF behaves as a gatekeeper for endocrine differentiation of fetal pancreatic progenitors when cultured under these conditions. Therefore, these cultures represent a powerful model to study both environmental signals and intrinsic factors that regulate pancreatic progenitor proliferation and differentiation toward mature endocrine cells.” (pg. 1776 col. 1 parag. 2 lines 1-9).

	Bonfanti does not teach:


	(i) Regarding subculturing pancreatic progenitors, Dadheech et al. teach a method of culturing and differentiating pancreatic progenitor (PANC-1) cells into pancreatic islets (see Abstract). 
	Dadheech continues to teach when cultures near confluence they can be subcultered (pg. 16 parag. 1).

	Thus at the time of filing it would have been prima facie obvious to combine the teachings Bonfanti comprising a 3D method of culturing pancreatic progenitors with the teachings of Dadheech regarding subculturing of cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since it is art recognized that as cells approach confluence passaging must occur and thus the ordinary artisan would have been motivated to subculture the pancreatic progenitors of Bonfanti as they reach confluence in culture. 
	There would have been a reasonable expectation of success that the pancreatic progenitors of Bonfanti could be subcultured since Dadheech teaches subculturing of pancreatic progenitor cells.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

s 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonfanti et al. (ePub 4/30/2015, Stem Cells and Development, Vol. 24(15), pgs. 1766-1778) in view of Pagliuca et al. (2014, Cell, Vol. 159(2), pgs. 428-439).
Regarding claim 1, Bonfanti et al. teach a method of 3D culturing pancreatic progenitor cells (isolated from a human fetus pancreas) in a medium containing EGF, FGF10 and the Wnt agonist R-spondin 1 (see Abstract, pg. 1767 col. 1 parag. 1 bridge col. 2).
Specifically, Bonfanti teaches “We aimed to assess in vitro expansion and endocrine
differentiation potential of human and mouse progenitors, isolated at 8–11 wpc and E12–E13, respectively. We provide evidence that efficient amplification of human and mouse fetal pancreatic progenitors can be obtained under 3D culture conditions initially developed for expansion of adult mouse pancreas [2] and show initiation of endocrine differentiation by these progenitors following manipulation of the expansion medium. Importantly, EGF promotes cell
proliferation at the expense of beta cell differentiation under these experimental conditions, thus offering a tool to control the extent of proliferation and differentiation.” (pg. 1767 col. 1 parag. 1).
	Bonfanti continues to teach “Our data describe efficient in vitro expansion in 3D cultures of fetal progenitors from both human and mouse pancreases. In addition, we show that EGF behaves as a gatekeeper for endocrine differentiation of fetal pancreatic progenitors when cultured under these conditions. Therefore, these cultures represent a powerful model to study both environmental signals and intrinsic factors that regulate pancreatic progenitor proliferation and differentiation toward mature endocrine cells.” (pg. 1776 col. 1 parag. 2 lines 1-9).

	Bonfanti does not teach:


	(i) Regarding iPS cells and their differentiation into islet cells, Pagliuca et al. teach:
“The generation of insulin-producing pancreatic β cells from stem cells in vitro would provide an unprecedented cell source for drug discovery and cell transplantation therapy in diabetes. However, insulin-producing cells previously generated from human pluripotent stem cells (hPSC) lack many functional characteristics of bona fide β cells. Here we report a scalable differentiation protocol that can generate hundreds of millions of glucose-responsive β cells from hPSC in vitro. These stem cell derived β cells (SC-β) express markers found in mature β cells, flux Ca2+ in response to glucose, package insulin into secretory granules and secrete quantities of insulin comparable to adult β cells in response to multiple sequential glucose challenges in vitro. Furthermore, these cells secrete human insulin into the serum of mice shortly after transplantation in a glucose-regulated manner, and transplantation of these cells ameliorates hyperglycemia in diabetic mice.” (Abstract).
Specifically, Pagliuca teaches they differentiated human iPS cells (hiPSC-1 and hiPSC-2) into pancreatic progenitor cells (pg. 3 parag. 2) and further differentiated insulin expressing β cells (pg. 3 parag. 4 and Fig. 1A, reproduced below). It should be noted that it is art recognized that a β cell is one of the five species of cells that comprise a pancreatic islet.

    PNG
    media_image2.png
    287
    800
    media_image2.png
    Greyscale

	Pagliuca concludes by teaching that:
“The results described here suggest that SC-β cells present an opportunity for cell therapy. Limited supplies of donated cadaveric islets and the very small amount of human β cell replication achieved in vitro have severely limited human β cell supplies to-date.” (pg. 9 parag. 3 lines 1-3), and
“The generation of SC-β cells provides a potentially useful step towards the generation of islets and pancreatic organs.” (pg. 10 parag. 2 lines 1-2).

	Thus at the time of filing it would have been prima facie obvious to combine the teachings Bonfanti comprising a 3D method of culturing pancreatic progenitors with the teachings of Pagliuca regarding differentiation of iPS cells into islet cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Pagliuca teaches that differentiating iPS cells into islet cells like β cells presents an opportunity for cell therapy and a useful step towards generation of islets and pancreatic organs.

	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.